Citation Nr: 1439755	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  04-22 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to special monthly pension based on the need for the regular aid and attendance of another person or on being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active military duty from December 1968 to July 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2002 and August 2003 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona (RO).  

In his June 2004 substantive appeal, the Veteran requested a personal hearing before a member of the Board sitting in Washington, D.C.  The Veteran was informed in a letter dated in May 2014 that a hearing was scheduled for him in Washington, D.C. on August 7, 2014; however, he failed to appear for the hearing without explanation.  Consequently, the Veteran's request for a hearing is considered to have been withdrawn.  38 C.F.R. § 20.702(d) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran, who was granted entitlement to nonservice-connected pension benefits in a December 2002 rating decision, is claiming entitlement to special monthly pension based on the need for the regular aid and attendance of another person or on being housebound.  

The Board notes that the most recent VA aid and attendance examination on file, VA Form 21-2680 (Examination for Housebound Status or Permanent Need for Aid and Attendance), is dated in November 2004; and the most recent medical evidence on file is dated in May 2008.  Consequently, the Board finds that additional development of the issue on appeal is needed prior to Board adjudication in order to determine the Veteran's current medical condition and to adequately evaluate the claim.

Based on the above, this case is being remanded for the following actions:  

1.  The AMC/RO should take appropriate steps to ensure that all notification and development action required by the VCAA is completed.  In particular, the notification requirements and development procedures set forth at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 must be fully complied with and satisfied.  
		
2.  The AMC/RO will contact the Veteran and request that he provide the names, addresses, and approximate dates of treatment for any health care provider, both VA and non-VA, who may possess records dated after May 2008 that are pertinent to his claim for special monthly pension.  After obtaining any necessary authorization from the Veteran for the release of his private medical records, the AMC/RO should obtain and associate with the file all records that are not currently on file.  All attempts to secure this evidence must be documented in the claims files.  If private medical records are identified by the Veteran, the AMC/RO must make 2 attempts to obtain these records, unless the first attempt makes it clear that further attempts would be futile.  If, after making reasonable attempts to secure the named records, the AMC/RO is unable to secure same, notify the Veteran and his representative and (a) identify the specific records the AMC/RO is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  Give the Veteran and his representative an opportunity to respond.

3.  The AMC/RO will provide the Veteran with an aid and attendance/housebound examination to determine the current nature and severity of his disabilities.  The claims files, including a copy of this REMAND, must be made available to the examiner before the examination for proper review of the Veteran's medical history.  Any necessary tests or studies should be conducted, and all manifestations of current disability should be described in detail.  The aid and attendance examiner should assess the impact of the Veteran's disabilities on his ability to perform functions of self-care, to include his ability to dress or undress himself, to keep himself ordinarily clean and presentable, to feed himself, and to attend to the wants of nature.  The examiner should note whether the Veteran has physical or mental incapacity that render him unable to protect himself from hazards or dangers incident to his daily environment.  The examiner should also report whether the Veteran is substantially confined to his dwelling and the immediate premises as a result of disability(ies), and if so, whether it is reasonably certain that his disability(ies) and the resultant confinement will continue throughout his lifetime.  The rationale for all opinions expressed should be explained.  The report prepared should be typed and then should be associated with the Veteran's VA claims folder.   

4.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  Following completion of the foregoing, the AMC/RO should review the claims folders and ensure that all required developmental actions have been conducted and completed in full.  The AMC/RO should undertake any other indicated development, to include any additional examinations deemed warranted, and will then readjudicate the issue of entitlement to special monthly pension based on the need for the aid and attendance of another person or upon being housebound based on all of the evidence of record.  If the issue on appeal continues to be denied, the AMC/RO will provide the Veteran and his representative with a Supplemental Statement of the Case and an appropriate opportunity to respond.  Thereafter, the case will be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

